Title: To George Washington from John Frederick Ramnitz, 31 October 1798
From: Ramnitz, John Frederick
To: Washington, George



Sir:
Spandaw near Berlin 31st October 1798 at 2 oClock in the morning

From the enclosed news paper printed at Hamburg, the 26th October 1798, I see under New-York head dated the 25th August 98, with much regret, how many of the Citizens of Philadelphia & New York are hurried to the Grave by the raging Yellow Fever—As my Intention is good, I hope your Excellency will forgive my taking the liberty of sending a Medicine without being called upon for it; more so as this medicine from an observation of thirty Eight years, always has saved Mankind in Sickness which had for foundation great Loss of Blood; and as the present Medicine appears not to have been used yet there, I am still in greater hopes that making use thereof; will prove the desired effect; as after the Experience I have had; it has been the quickest and most sure Medicine to clear the Blood of its sharpness.
I therefore must humbly request your Excellency to have the Medicine which I have sent, used by one of the Physicians there agreable to the Instructions enclosed, among those unfortunate who are already taken with the Yellow-Fever, as also to use it as a preservative among those persons that live in the place where the Yellow Fever is raging.
I further beg your Excellency to rest assured that I am well convinced, that there is with you the most experienced Physicians, as well as best methods used in any sickness; still it cannot be attributed to me a forwardness; if I with disinterested view, wish to give my Advice in a Sickness which appears to have taken daily encrease, I therefore beg your Excellency and the Honorable Physicians

there, only to consider me as a person who wishes to contribute his best, to save with good Advice what can be saved.
Your Excellency will oblige; if you will not have the Medicine sent, examined by Physicians there, untill it has been used, to avoid Certain prejudices, which might take place.
Therefore to try this Medicine as speedily as possible, I have sent a small lead box containing this Medicine; With pleasure would I have sent a greater quantity of this Medicine; but my Circumstances do not admit of it to defray the Expences; But should this Medicine prove to have the agreable effect, I will immediately discover upon the order of your Excellency, the whole composition thereof; in case this Medicine is not to be had there I will forward 50 @ 100 w. of it without much delay.
I further assure your Excellency as Father of the good Americans, that the Medicines sent is one of the surest as to its operation and that it is not composed of any thing attended with bad consequences, on the contrary it will better the state of the human Body, all this I declare before God—As your Excellency will see that I have no interested view in this case—I sincerely hope; you will have this medicine tried, and shall with pleasure receive an answer that it had its good effect.
I further flatter myself your Excellency will not let my name be known for to avoid public disturbances and disadvantages.
May it please our Superior that the Medicine I have sent, may not remain without blessings; in which case I hope it may be kindly received & supported by your Excellency—In the meantime I am with the greatest Regard Your Excellency’s Most Humble Servt

(signed) Medicine Druggist Ramnitz


P.S. Your Excellency will please to forgive my letter, being written in a hurry and not altogether fluently; if I assure you that only two hours before the Mail was closed this day, that I received the news of this fever rageing there; & in that time had to prepare the Medicine, and to give you my opinion thereupon.
I flatter myself in the meantime that long before receipt of the present, the Almighty God will have cleared the country from this tremenduous sickness in the meantime I cannot check my desire, to hurry to your aid, and to exercize with all in my power to watch for your dear Life, which is so much respected and revered in all quarters of the Globe, as well as that of all your beloved Citizens—To close, I can only say yet, that the medicine sent has the qualities

not alone to clear the Body of all bad humors, but also to give the Body new strength, I therefore have no small hope, but that it will check the yellow fever, I further assure your Excellency upon Honor, that in the most obstinate sickness in Children, such as small pox, and by grown people in putrid fevers, this Medicine has always operated with success. My earliest wish is yet, that the Almighty God may soon send us the pleasing information, that your Country is cleared of this Calamity.


(signed) John Frederick Ramnitz
